Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
Claims 1-14, 16 have been submitted for examination.
Claims 1-14, 16 have been rejected.
Objection
Examiner strongly suggests executing the program that causes “a computer to perform” in claim 16
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-14, 16 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Debnath United States Patent Application Publication 2018/0307576 hereinafter D.
The applied reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.
In regard to claims 1, 14, and 16
D discloses a log analysis system comprising:
an identifying unit that identifies transactions from logs output from a device;
a grouping unit that categorizes the transactions having both the same log related to start and the same log related to end into the same group; a learning unit that creates a learning model that defines the number of occurrences on a log type basis in the transactions of the same group; and an inspection unit that inspects a transaction of an inspection target based on the learning model. (Paragraphs 74-77)
In regard to claim 2
D discloses the log analysis system according to claim 1 further comprising a classification unit that provides log classification IDs in accordance with the log type for each of the logs, wherein the learning model defines the number of occurrences for each of the log classification IDs. (Paragraph 139)
In regard to claim 3
D disclose the log analysis system according to claim 1, wherein the learning model defines a maximum number and a minimum number of the number of occurrences on the log type basis among the transactions of the same group. (Paragraph 189)
In regard to claim 4
D discloses the log analysis system according to claim 1, wherein the learning model is in a table form. (Paragraph 182)
In regard to claim 5
D discloses the log analysis system according to claim 1,
wherein the learning model defines a maximum number of the number of occurrences on the log type basis among the transactions of the same group, and
wherein the inspection unit detects an anomaly of the device when the number of occurrences in the transaction is greater than the maximum number. (Paragraph 189)
In regard to claim 6
6. (Currently Amended) The log analysis system according to claim 1, wherein
wherein the learning model defines a minimum number of the number of occurrences on the log type basis among the transactions of the same group, and
wherein the inspection unit detects an anomaly of the device when the number of occurrences in the transaction is less than the minimum value. (Paragraph 189)
In regard to claim 7
D discloses the log analysis system according to claim 1, wherein the inspection unit detects an anomaly of the device when log types related to start and end of the transaction are different at the end from log types related to the start and the end defined in the learning model. (Figure 3; item 210D)
In regard to claim 8
D discloses the log analysis system according to claim 1,
wherein the learning model includes, in definition information, the shortest time of required time from start to end of the transaction among the transactions of the same group, and wherein the inspection unit detects an anomaly of the device when required time of the transaction of the inspection target is shorter than the shortest time. (Figure 4; Item 220D)
In regard to claim 9
D discloses the log analysis system according to claim 1, wherein the learning model includes, in definition information, the longest time of required time from start to end of the transaction among the transactions of the same group, and wherein the inspection unit detects an anomaly of the device when required time of the transaction of the inspection target is longer than the longest time. (Figure 4; Item 220D)
In regard to claim 10
D discloses the log analysis system according to claim 1, wherein the inspection unit detects an anomaly of the device when a log which is not included in the learning model appears in the transaction of the inspection target. (Figure 5; 220E)
In regard to claim 11
D discloses the log analysis system according to claim 1, wherein the inspection unit detects an anomaly of the device when none of the logs except logs at the start and the end defined in the learning model appears in the transaction of the inspection target.(Paragraph 207)
In regard to claim 12
D discloses the log analysis system according to claim 1, wherein the inspection unit detects an anomaly of the device when a ratio of the number of occurrences for each log type defined in the learning model and a ratio of the number of occurrences for each log type in the transaction of the inspection target are different from each other.(Paragraph 207)
In regard to claim 13
D discloses the log analysis system according to claim 1, wherein the inspection unit determines the transaction as an inspection target when the log type related to the start is the same between the learning model and the transaction. (Paragraph 192)
	Contact	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMINE RIAD whose telephone number is (571)272-8185.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bonzo Bryce can be reached 571-272-3655.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/A.R./
/Amine Riad/
Primary Examiner